Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 10/12/2018; claims foreign priority to 2017-207555 , filed 10/26/2017.
Claim(s) 1-14 are pending. Claim(s) 1 and 13-14 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 10/12/2018 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.




 Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 8-14 rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al.,(“US 20060005117 A1” filed 03/08/2005-Published 01/05/2006 [hereinafter “Yamashita”], in view of High et al.(“US 20150347125 A1” filed 06/02/2015 [hereinafter “High”].
Independent Claim 1, Yamashita teaches: an information processing apparatus comprising: a converter that converts a time of execution of an operation on an additional object added to a document in a first place on a basis of the first place that is a place of execution of the operation on the additional object and a second place where the document is displayed;… and …information indicative of convert time … (In Yamashita the Abstract, describing a document processor has a function of attaching additional information to an electronic document and a function of associating linked information with the additional information…Also in Para(s) 54-55, further includes a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…In Para 79, further includes a publication attribute related to the annotation…and a time at which the annotation is given… In Para 92, further mentions a time at which the annotation is newly given, the attribute or the position is altered, an annotation generation time before alteration, an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation…Para(s) 135 and Fig. 4. illustrating an example where the  sticky annotation to be judged is a sticky annotation whose annotation ID is "0001" in the sticky annotation database DB2 shown in FIG. 4, because a message that is set with "1517" as the message ID is linked, "2004/3/4 10:10:15" (i.e. generation time of sticky) corresponding to the message ID, and "2004/3/4 20:50:25" (i.e., updated time of sticky note when executed- in the BRI is recognized as convert time as claimed…) corresponding to a message that has been written in the above message and is set with "1520" as the message ID are read from the message database DB4 shown in FIG. 6 as the update times….In Para 111, mentions the update time is the time at which a message is written on the bulletin board system, and is made up of date and time. In this embodiment, the update time is registered by using date and hour information timed by a timer (not shown) which is located in the control unit 31 of the message sharing server 30. However, the present invention is not limited to this example. Information of the message writing time can also be given from the message writing client device 50 and registered…)
In the BRI (Broadest Reasonable Interpretation), Yamashita’s a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53; wherein sticky note generation time at which the annotation is newly given, and an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation…also Yamashita includes an update time when a sticky not is then updated when a message (note) is written on the bulletin board; is recognized as a converter that  converts a time of execution of an operation on an additional object added to a document …and a second place where the document is displayed…as claimed.


    PNG
    media_image1.png
    736
    1063
    media_image1.png
    Greyscale

In addition, Yamashita teaches a sticky  notes attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…sticky note generation time at which the annotation is newly given, and an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation…also Yamashita includes an update time when a sticky not is then updated when a message (note) is written on the bulletin board as describes above….
 However, Yamashita does not expressly teach the limitation said…. and a display controller that causes information indicative of … time to be displayed on a display in association with the additional object…But the combination of Yamashita  and High teach these limitations (in High the Abstract, describing electronic scrum board; that includes a display that displays the graphical user interface representing the electronic scrum board , that authorized sticky notes on the electronic scrum board; wherein the movement of the sticky notes can also cause movement of a corresponding sticky note on another scrum board if the task is linked…Moreover in Para 27, mentions  the logs of events that occur on the scrum board 200 such as timestamp when the sticky note 302 was created, modified or last saved, all versions of the sticky note 302 or the scrum board 200, and the like…. Moreover in Para(s) 18, 23, 27 and 29, Fig. 2, mentions  the logs of events that occur on the scrum board 200 such as timestamp when the sticky note 302 was created, modified or last saved, all versions of the sticky note 302 or the scrum board 200, and the like….Also as illustrates in Fig. 2 the  object code, text, and the like may be embedded in sticky note 320 accessed by the team member…)

    PNG
    media_image2.png
    607
    976
    media_image2.png
    Greyscale


In the BRI (Broadest Reasonable Interpretation), High’s GUI includes  sticky note timestamp when the sticky note 302 was created, modified or last saved, all versions of the sticky note 302 or the scrum board 200, and the like … the  object code, text, and the like may be embedded in sticky note 320 accessed by the team member...; is recognized as a display controller that causes information indicative of … time to be displayed on a display in association with the additional object …as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Yamashita’s sticky notes attaching function, to include a means of said …. and a display controller that causes information indicative of … time to be displayed on a display in association with the additional object…as taught by High; that provides a technique in which a relation between a report or document and a comment is held in an activity report, thereby making the history of activity relating to the relation between the report or document and the comment and the tracking of the comment easy. …a chain is formed, including a report group and a comment group, composed of the relationships between the various reports and comments, thereby making the extraction and use of information easy…[In Yamashita Para 7]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2,  Yamashita and High further teach:  wherein the information indicative of the converted time is a time obtained by correcting a time difference between the first place and the second place. (In Yamashita Para(s) 135 and Fig. 4. illustrating the  sticky annotation to be judged, where the annotation ID is "0001" with the timestamp … "2004/3/4 10:10:15" (i.e. generation time of sticky) corresponding to the message ID, and "2004/3/4 20:50:25" (i.e., updated time of sticky note when executed- in the BRI is recognized as convert time as claimed…)….In Para 111, mentions the update time is the time at which a message is written on the bulletin board system, and is made up of date and time. In this embodiment, the update time is registered by using date and hour information timed by a timer (not shown) which is located in the control unit 31 of the message sharing server 30. However, the present invention is not limited to this example. Information of the message writing time can also be given from the message writing client device 50 and registered…)
In the BRI (Broadest Reasonable Interpretation), Yamashita’s a sticky note attaching function that includes generation time of sticky corresponding to the message ID, and "2004/3/4 20:50:25"  updated time when written on the bulletin board system; is recognized as correcting a time difference between the first place and the second place …as claimed.

Claim 3,  Yamashita and High further teach:  wherein the information indicative of the converted time is information including information indicative of the time before the conversion and information indicative of the first place. (In Yamashita Para(s) 135 and Fig. 4. illustrating the  sticky annotation to be judged, where the annotation ID is "0001" with the timestamp … "2004/3/4 10:10:15" (i.e. generation time of sticky) corresponding to the message ID, and "2004/3/4 20:50:25" (i.e., updated time of sticky note when executed- in the BRI is recognized as convert time as claimed…)…. In the BRI (Broadest Reasonable Interpretation), Yamashita’s a sticky attaching function that includes generation time of sticky corresponding to the message ID; is recognized as indicative of the time before the conversion and information indicative of the first place …as claimed.

Claim 4,  Yamashita and High further teach:  … a setting unit that sets a first function of displaying, as the information indicative of the converted time, information indicative of a time obtained by correcting a time difference between the first place and the second place or a second function of displaying, as the information indicative of the converted time, information including information indicative of the time before the conversion and information indicative of the first place, wherein … the converted time … set by the setting unit…. (In Yamashita the Abstract, describing a document processor has a function of attaching additional information to an electronic document and a function of associating linked information with the additional information…Also in Para(s) 54-55, further includes a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…In Para 79, further includes a publication attribute related to the annotation…and a time at which the annotation is given… In Para 92, further mentions a time at which the annotation is newly given, the attribute or the position is altered, an annotation generation time before alteration, an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation… Para(s) 135 and Fig. 4. illustrating the  sticky annotation to be judged, where the annotation ID is "0001" with the timestamp … "2004/3/4 10:10:15" (i.e. generation time of sticky) corresponding to the message ID, and "2004/3/4 20:50:25" (i.e., updated time of sticky note when executed- in the BRI is recognized as convert time as claimed…)….…)….In Para 111, mentions the update time is the time at which a message is written on the bulletin board system, and is made up of date and time. In this embodiment, the update time is registered by using date and hour information timed by a timer (not shown) which is located in the control unit 31 of the message sharing server 30. However, the present invention is not limited to this example. Information of the message writing time can also be given from the message writing client device 50 and registered…)
In the BRI (Broadest Reasonable Interpretation), Yamashita’s a sticky noted attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53; wherein sticky note generation time at which the annotation is newly given, and an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation…also Yamashita includes an update time when a sticky not is then updated when a message (note) is written on the bulletin board; is recognized as a converter that converts a time of execution of an operation on an additional object added to a document …and a second place where the document is displayed…as claimed.

In addition, Yamashita and High further teach… wherein the display controller causes the information indicative of … time to be displayed on the display in accordance with the first function or the second function set by the setting unit…But the combination of Yamashita  and High teach these limitations (in High the Abstract, describing electronic scrum board; that includes a display that displays the graphical user interface representing the electronic scrum board , that authorized sticky notes on the electronic scrum board; wherein the movement of the sticky notes can also cause movement of a corresponding sticky note on another scrum board if the task is linked… Moreover in Para(s) 18, 23, 27 and 29, Fig. 2, mentions  the logs of events that occur on the scrum board 200 such as timestamp when the sticky note 302 was created, modified or last saved, all versions of the sticky note 302 or the scrum board 200, and the like….Also as illustrates in Fig. 2.. the object code, text, and the like may be embedded in sticky note 320 accessed by the team member…)

    PNG
    media_image2.png
    607
    976
    media_image2.png
    Greyscale

In the BRI (Broadest Reasonable Interpretation), High’s GUI includes  sticky note timestamp when the sticky note 302 was created, modified or last saved, all versions of the sticky note 302 or the scrum board 200, and the like … the object code, text, and the like may be embedded in sticky note…; is recognized as the display controller causes the information indicative of … time to be displayed on the display in accordance with the first function or the second function set by the setting unit …as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Yamashita’s sticky notes attaching function, to include a means of said …. the display controller causes the information indicative of … time to be displayed on the display in accordance with the first function or the second function set by the setting unit …as taught by High; that provides a technique in which a relation between a report or document and a comment is held in an activity report, thereby making the history of activity relating to the relation between the report or document and the comment and the tracking of the comment easy. …a chain is formed, including a report group and a comment group, composed of the relationships between the various reports and comments, thereby making the extraction and use of information easy…[In Yamashita Para 7]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.


Claim 5,  Yamashita and High further teach:  … wherein the setting unit sets the first function or the second function in accordance with an instruction from a user in the first place …. (In Yamashita the Abstract, describing a document processor has a function of attaching additional information to an electronic document and a function of associating linked information with the additional information…Also in Para(s) 54-55, further includes a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…In Para 79, further includes a publication attribute related to the annotation…and a time at which the annotation is given…)

Claim 6,  Yamashita and High further teach:  … wherein the setting unit sets the first function OR the second function in accordance with an instruction from a user in the second place …. (In Yamashita the Abstract, describing a document processor has a function of attaching additional information to an electronic document and a function of associating linked information with the additional information…Also in Para(s) 54-55, further includes a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…In Para 79, further includes a publication attribute related to the annotation…and a time at which the annotation is given…)
In the BRI (Broadest Reasonable Interpretation), Yamashita’s a sticky note attaching function that includes a function of attaching additional information to an electronic document and a the first function OR the second function in accordance with an instruction from a user in the second place …as claimed.

Claim 8,  Yamashita and High further teach:  … wherein the specific information is information concerning a time. (In Yamashita the Abstract, describing a document processor has a function of attaching additional information to an electronic document and a function of associating linked information with the additional information…Also in Para(s) 54-55, further includes a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…In Para 79, further includes a publication attribute related to the annotation…and a time at which the annotation is given…)

Claim 9,  Yamashita and High further teach:  wherein the display controller causes information indicative of the time before the conversion to be displayed on the display in the second place and causes information indicative of the converted time to be displayed on the display in a case where the information indicative of the time before the conversion is designated by a user. (In Yamashita Para(s) 54-55, further includes a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…In Para 79, further includes a publication attribute related to the annotation…and a time at which the annotation is given… In Para 92, further mentions a time at which the annotation is newly given, the attribute or the position is altered, an annotation generation time before alteration, an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation… Para(s) 135 and Fig. 4. illustrating the  sticky annotation to be judged, where the annotation ID is "0001" with the timestamp … "2004/3/4 10:10:15" (i.e. generation time of sticky) corresponding to the message ID, and "2004/3/4 20:50:25" (i.e., updated time of sticky note when executed- in the BRI is recognized as convert time as claimed…)….…)….In Para 111, mentions the update time is the time at which a message is written on the bulletin board system, and is made up of date and time. In this embodiment, the update time is registered by using date and hour information timed by a timer (not shown) which is located in the control unit 31 of the message sharing server 30. However, the present invention is not limited to this example. Information of the message writing time can also be given from the message writing client device 50 and registered…)
In the BRI (Broadest Reasonable Interpretation), Yamashita’s a sticky noted attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53; wherein sticky note generation time at which the annotation is newly given, and an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation…also Yamashita includes an update time when a sticky not is then updated when a message (note) is written on the bulletin board; is recognized as converted time to be displayed on the display in a case where the information indicative of the time before the conversion is designated by a user …as claimed.

Claim 10,  Yamashita and High further teach:  wherein the display controller causes the information indicative of the converted time to be displayed on the display together with the information indicative of the time before the conversion in a case where the information indicative of the time before the conversion is designated by the user. (In Yamashita Para(s) 54-55, further includes a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…In Para 79, further includes a publication attribute related to the annotation…and a time at which the annotation is given… In Para 92, further mentions a time at which the annotation is newly given, the attribute or the position is altered, an annotation generation time before alteration, an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation… Para(s) 135 and Fig. 4. illustrating the  sticky annotation to be judged, where the annotation ID is "0001" with the timestamp … "2004/3/4 10:10:15" (i.e. generation time of sticky) corresponding to the message ID, and "2004/3/4 20:50:25" (i.e., updated time of sticky note when executed- in the BRI is recognized as convert time as claimed…)….…)….In Para 111, mentions the update time is the time at which a message is written on the bulletin board system, and is made up of date and time. In this embodiment, the update time is registered by using date and hour information timed by a timer (not shown) which is located in the control unit 31 of the message sharing server 30. However, the present invention is not limited to this example. Information of the message writing time can also be given from the message writing client device 50 and registered…)
In the BRI (Broadest Reasonable Interpretation), Yamashita’s a sticky noted attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53; wherein sticky note generation time at which the annotation is newly given, and an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation…also Yamashita includes an update time when a sticky not is then updated when a message (note) is written on the bulletin board; is recognized the converted time to be displayed on the display together with the information indicative of the time before the conversion in a case where the information indicative of the time before the conversion is designated by the user…as claimed.

Claim 11,  Yamashita and High further teach:  wherein the display controller causes the information indicative of the converted time to be displayed on the display in accordance with a display form suitable for the second place. (In Yamashita Para 80, describing the annotation management server 20 saves the annotation ID, the terminal ID, the user ID (or the user name), the document ID, the position information, the display name, the link, the publication attribute, the status, the generation time, and the reference time in the sticky annotation database DB2 in a table format  (in the BRI, is recognized as a display form suitable for the second place as claimed)…Also in Para(s) 135 and Fig. 4. illustrating the  sticky annotation to be judged, where the annotation ID is "0001" with the timestamp … "2004/3/4 10:10:15" (i.e. generation time of sticky) corresponding to the message ID, and "2004/3/4 20:50:25" (i.e., updated time of sticky note when executed- in the BRI is recognized as convert time as claimed…)….…)….In Para 111, mentions the update time is the time at which a message is written on the bulletin board system, and is made up of date and time. In this embodiment, the update time is registered by using date and hour information timed by a timer (not shown) which is located in the control unit 31 of the message sharing server 30. However, the present invention is not limited to this example. Information of the message writing time can also be given from the message writing client device 50 and registered…)  in the BRI, is recognized as the converted time to be displayed as claimed.

Claim 12,  Yamashita and High further teach:  … information indicative of a time obtained by correcting a time difference between a first place that is a place of execution of an operation on the additional object and the second place to be displayed on the display as the information indicative of the converted time. (In Yamashita Para(s) 54-55, further includes a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…In Para 79, further includes a publication attribute related to the annotation…and a time at which the annotation is given… In Para 92, further mentions a time at which the annotation is newly given, the attribute or the position is altered, an annotation generation time before alteration, an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation… Para(s) 135 and Fig. 4. illustrating the  sticky annotation to be judged, where the annotation ID is "0001" with the timestamp … "2004/3/4 10:10:15" (i.e. generation time of sticky) corresponding to the message ID, and "2004/3/4 20:50:25" (i.e., updated time of sticky note when executed- in the BRI is recognized as convert time as claimed…)….…)….In Para 111, mentions the update time is the time at which a message is written on the bulletin board system, and is made up of date and time. In this embodiment, the update time is registered by using date and hour information timed by a timer (not shown) which is located in the control unit 31 of the message sharing server 30. However, the present invention is not limited to this example. Information of the message writing time can also be given from the message writing client device 50 and registered…)
Yamashita and High further teach: wherein in a case where additional objects are added to the document in a plurality of different first places, the display controller causes, for each of the additional objects,…( in High the Abstract, describing electronic scrum board; that includes a display that displays the graphical user interface representing the electronic scrum board , that authorized sticky notes on the electronic scrum board; wherein the movement of the sticky notes can also cause movement of a corresponding sticky note on another scrum board if the task is linked…Moreover in Para 27 and Fig. 2, mentions  the logs of events that occur on the scrum board 200 such as timestamp when the sticky note 302 was created, modified or last saved, all versions of the sticky note 302 or the scrum board 200, and the like….as illustrates in Fig. 2 Para(s) 18, 23 and 29, further includes object code, text, and the like may be embedded in sticky note 320 accessed by the team member…)

    PNG
    media_image2.png
    607
    976
    media_image2.png
    Greyscale

In the BRI (Broadest Reasonable Interpretation), High’s GUI includes  sticky note timestamp when the sticky note 302 was created, modified or last saved, all versions of the sticky note 302 or the scrum board 200, and authorized sticky notes on the electronic scrum board; wherein the movement of the sticky notes can also cause movement of a corresponding sticky note on another scrum board …; is recognized as a additional objects are added to the document in a plurality of different first places, the display controller causes, for each of the additional objects …as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Yamashita’s sticky notes attaching function, to include a means of said …. wherein in a case where additional objects are added to the document in a plurality of different first places, the display controller causes, for each of the additional objects …as taught by High; that provides a technique in which a relation between a report or document and a comment is held in an activity report, thereby making the history of activity relating to the relation between the report or document and the comment and the tracking of the comment easy. …a chain is formed, including a report group and a comment group, composed of the relationships between the various reports and comments, thereby making the extraction and use of information easy…[In Yamashita Para 7]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 13,  the rejection of claim 1 is/are fully incorporated. 

Independent Claim 14, Yamashita teaches: An information processing apparatus comprising: converter means for converting a time of execution of an operation on an additional object added to a document in a first place on a basis of the first place that is a place of execution of the operation on the additional object and a second place where the document is displayed; and display controller means for …. converted time … (In Yamashita the Abstract, describing a document processor has a function of attaching additional information to an electronic document and a function of associating linked information with the additional information…Also in Para(s) 54-55, further includes a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…In Para 79, further includes a publication attribute related to the annotation…and a time at which the annotation is given… In Para 92, further mentions a time at which the annotation is newly given, the attribute or the position is altered, an annotation generation time before alteration, an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation…Para(s) 135 and Fig. 4. illustrating an example where the  sticky annotation to be judged is a sticky annotation whose annotation ID is "0001" in the sticky annotation database DB2 shown in FIG. 4, because a message that is set with "1517" as the message ID is linked, "2004/3/4 10:10:15" (i.e. generation time of sticky) corresponding to the message ID, and "2004/3/4 20:50:25" (i.e., updated time of sticky note when executed- in the BRI is recognized as convert time as claimed…) corresponding to a message that has been written in the above message and is set with "1520" as the message ID are read from the message database DB4 shown in FIG. 6 as the update times….In Para 111, mentions the update time is the time at which a message is written on the bulletin board system, and is made up of date and time. In this embodiment, the update time is registered by using date and hour information timed by a timer (not shown) which is located in the control unit 31 of the message sharing server 30. However, the present invention is not limited to this example. Information of the message writing time can also be given from the message writing client device 50 and registered…)
In the BRI (Broadest Reasonable Interpretation), Yamashita’s a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53; wherein sticky note generation time at which the annotation is newly given, and an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation…also Yamashita includes an update time when a sticky not is then updated when a message (note) is written on the bulletin board; is recognized as a converter that  converts a time of execution of an operation on an additional object added to a document …and a second place where the document is displayed…as claimed.


    PNG
    media_image1.png
    736
    1063
    media_image1.png
    Greyscale

In addition, Yamashita teaches a sticky  notes attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…sticky note generation time at which the annotation is newly given, and an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation…also Yamashita includes an update time when a sticky not is then updated when a message (note) is written on the bulletin board as describes above….
 However, Yamashita does not expressly teach the limitation said…. and display controller means for causing information indicative of a … time to be displayed on a display in association with the additional object …But the combination of Yamashita  and High teach these limitations (in High the Abstract, describing electronic scrum board; that includes a display that displays the graphical user interface representing the electronic scrum board , that authorized sticky notes on the electronic scrum board; wherein the movement of the sticky notes can also cause movement of a corresponding sticky note on another scrum board if the task is linked…Moreover in Para 27, mentions  the logs of events that occur on the scrum board 200 such as timestamp when the sticky note 302 was created, modified or last saved, all versions of the sticky note 302 or the scrum board 200, and the like…. Moreover in Para(s) 18, 23, 27 and 29, Fig. 2, mentions  the logs of events that occur on the scrum board 200 such as timestamp when the sticky note 302 was created, modified or last saved, all versions of the sticky note 302 or the scrum board 200, and the like….Also as illustrates in Fig. 2 the  object code, text, and the like may be embedded in sticky note 320 accessed by the team member…)

    PNG
    media_image2.png
    607
    976
    media_image2.png
    Greyscale


In the BRI (Broadest Reasonable Interpretation), High’s GUI includes  sticky note timestamp when the sticky note 302 was created, modified or last saved, all versions of the sticky note 302 or the scrum board 200, and the like … the  object code, text, and the like may be embedded in sticky note 320 accessed by the team member...; is recognized as a display controller that causes information indicative of … time to be displayed on a display in association with the additional object …as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Yamashita’s sticky notes attaching function, to include a means of said and display controller means for causing information indicative of a … time to be displayed on a display in association with the additional object ……as taught by High; that provides a technique in which a relation between a report or document and a comment is held in an activity report, thereby making the history of activity relating to the relation between the report or document and the comment and the tracking of the comment easy. …a chain is formed, including a report group and a comment group, composed of the relationships between the various reports and comments, thereby making the extraction and use of information easy…[In Yamashita Para 7]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.





Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al.,(“US 03/08/2005 A1” filed 03/08/2005-Published 01/05/2006 [hereinafter “Yamashita”], in view of High et al.(“US 20150347125 A1” filed 06/02/2015 [hereinafter “High”], and further in view of Segal et al.(“US 20050289453 A1” filed 07/21/2005 [hereinafter “Segal”],
Claim 7,  Yamashita and High further teach:  … and causes information including information indicative of the time before the conversion and information indicative of the first place to be displayed on the display as the information indicative of the converted time in a case where the additional object includes the specific information... (In Yamashita the Abstract, describing a document processor has a function of attaching additional information to an electronic document and a function of associating linked information with the additional information…Also in Para(s) 54-55, further includes a sticky attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53…In Para 79, further includes a publication attribute related to the annotation…and a time at which the annotation is given… In Para 92, further mentions a time at which the annotation is newly given, the attribute or the position is altered, an annotation generation time before alteration, an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation… Para(s) 135 and Fig. 4. illustrating the  sticky annotation to be judged, where the annotation ID is "0001" with the timestamp … "2004/3/4 10:10:15" (i.e. generation time of sticky) corresponding to the message ID, and "2004/3/4 20:50:25" (i.e., updated time of sticky note when executed- in the BRI is recognized as convert time as claimed…)….…)….In Para 111, mentions the update time is the time at which a message is written on the bulletin board system, and is made up of date and time. In this embodiment, the update time is registered by using date and hour information timed by a timer (not shown) which is located in the control unit 31 of the message sharing server 30. However, the present invention is not limited to this example. Information of the message writing time can also be given from the message writing client device 50 and registered…)
In the BRI (Broadest Reasonable Interpretation), Yamashita’s a sticky noted attaching function that allows a note (a "sticky") of a predetermined configuration (e.g. a rectangle) to be attached to an arbitrary position of a document displayed on the display unit 53; wherein sticky note generation time at which the annotation is newly given, and an annotation generation time after alteration, …are registered and managed in the sticky annotation database DB2 for each of the annotations as the access history of the annotation…also Yamashita includes an update time when a sticky not is then updated when a message (note) is written on the bulletin board; is recognized as the conversion and information indicative of the first place to be displayed on the display as the information indicative of the converted time in a case where the additional object includes the specific information…as claimed.
In addition, Yamashita and High do not expressly teach the limitations said, wherein the display controller causes information indicative of a time obtained by correcting a time difference between the first place and the second place to be displayed on the display as the information indicative of the converted time in a case where the additional object does not include specific information …But the combination of Yamashita  and High and Segal teach these limitations (in Segal Para 60, describing a  time stamped notes in a notebook section is entered before, during, or after the associated presentation. Notes may be inserted over an area on a page that has an empty background or with partial or full overlap over visible objects inserted in the notebook prior to, or during the presentation. …The time stamp includes at least the current date and time, synchronized … . the absolute time stored for each note may be used in conjunction with the base-time, if one is stored, and possibly modified later, for each section that has a corresponding captured presentation. Notes for presentations that are not captured may still be time stamped to support time-based search, sorting and listing functionality during notes-review after the presentation. At step S720, additional properties may be added to assist in later identification and search operations. For example, the unique section ID, or equivalently the presentation ID, may be added if notes are not stored in hierarchical fashion under sections,…)
In the BRI (Broadest Reasonable Interpretation), Segal’s allow annotating inserted over an area on a page that has an empty background or with partial or full overlap over visible objects inserted in the notebook prior to, or during the presentation…wherein the timestamp is the absolute time stored for each note may be used in conjunction with the base-time, if one is stored, and possibly modified later, for each section that has a corresponding captured presentation. Notes for presentations that are not captured may still be time stamped to support time-based search; is recognized as in a case where the additional object does not include specific information a time obtained by correcting a time difference between the first place and the second place to be displayed on the display as the information indicative of the converted time in a case where the additional object does not include specific information as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Yamashita and High’s sticky notes attaching function, to include a means of said …. wherein the display controller causes information indicative of a time obtained by correcting a time difference between the first place and the second place to be displayed on the display as the information indicative of the converted time in a case where the additional object does not include specific information …as taught by Segal; that provides a technique in which a relation between a report or document and a comment is held in an activity report, thereby making the history of activity relating to the relation between the report or document and the comment and the tracking of the comment easy. …a chain is formed, including a report group and a comment group, composed of the relationships between the various reports and comments, thereby making the extraction and use of information easy…[In Yamashita Para 7]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi et al., (“US-20150207948-A1” filed 09/08/2014, relates to an image processing apparatus includes a detector that detects the presence or absence of a sticky …wherein the sticky-note detector 16 detects the presence or absence of the correction-indicating note 130 each time image data is generated … a defect in the contents of the paper original 100 may be reflected on image data at an earlier time in comparison to Comparative … This allows a third person to recognize that a defect exists in the contents or that a correction is to be made later, thereby preventing viewing or distribution (such as downloading or printing) of erroneous information.…[Abstract and Para(s) 92-93]

Shingu  et al., (“US 20050275716 A1” filed 11/22/2004, describing correlates the annotation, the person who added the annotation, and the time when the annotation was added… In the case where the introduction screen is constituted by a time, .. a moving image, a material, a note and the like, …he server 52 may omit the material having the low importance level, or may make the moving image have only several distinctive cuts to make simplification so that the display time of the respective introduction screens are changed. As stated above, when the display time of the successively displayed introduction screens or the number of times of display is changed according to the importance level, a useful meeting video can be quickly found from a vast number of meeting videos unwastefully and efficiently. [Para(s) 56, 61 and 93].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/QUOC A TRAN/           Primary Examiner, Art Unit 2177